The plaintiff, Effie Mae Jackson, sued to recover damages for personal injuries sustained by her while she was riding as a passenger for hire in a taxicab owned by the defendant, A  A Cab Operating Company, and operated by defendant Summers, in a collision at a street intersection in Oklahoma City between the taxicab and a truck. The jury returned a verdict for the plaintiff for $750, and from a judgment thereon the defendants have appealed. They argue that the judgment is not sustained by sufficient evidence, and that the verdict is excessive. No authorities *Page 272 
are cited in support of either contention.
There is testimony from which the jury could reasonably find that the defendants were negligent in driving at an excessive rate of speed and in not yielding the right of way to the operator of the truck, which entered the intersection first. The record discloses that the plaintiff was confined to her bed for about six weeks as the result of the accident, that she was unable to do much work for a year, and that she suffered considerable pain, all as the result of the accident. Prior to the accident she had been earning about $7 a week doing housework. We have examined the record and are of the opinion that there is no merit in either of the contentions of the defendant.
Affirmed.
CORN, C. J., GIBSON, V.C.J., and OSBORN and BAYLESS, JJ., concur.